NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CORNELL D.M. JUDGE CORNISH,
Plaintiff-Appellant, “
v.
DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR IN'I‘ELLECTUAL PROPERTY
AND DIRECTOR OF THE UNITED STATES
PATENT AND TRADEMARK OFFICE,
UNITED STATES PATENT AND TRADEMARK
OFFICE, HARRY I. MOATZ, DIRECTOR, OFFICE
OF ENROLLMENT AND DISCIPLINE, AND
VVILLIAM J. GRIFFIN, STAFF ATTORNEY, OFFICE
OF ENROLLMENT AND DISCIPLINE,
Defendants-Appellees.
2010-1433
Appea1 from the United States District Court for the
District of Co1un1bia in case no. 07-CV-1719, Judge Rich-
ard W. R»0bertS.
ON MOTION
ORDER

CORNISH V. KAPPOS
2
Upon consideration of Cornell D.M. Judge Cornish’S
motions for extensions of tin1e, until Apri1 4, 2011, to file
his corrected reply brief
lT lS ORDERED THATZ
The motion is granted
FoR THE CoURT
MAR 1 8 2011 131 Jan H0rba1;,;
Date J an H0rbaly
Clerk
ccc Cornell D.M. Judge Cornish
Raymond T. Chen, Esq.
S
21
U.S. COU
THE F
="5‘53-3
ze-
§§
§§
LS F€R
U|T
MAR 1 8 2011
.lAl|'|9RBAlY